Citation Nr: 1129719	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits due to death of the Veteran's surviving spouse, IC.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  He died in May 1960 and was survived by his spouse, IC, who died in December 2007.  The appellant is the surviving child of the Veteran and IC. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision letter by the Department of Veterans Affairs (VA) Pension Office (PO) in Milwaukee, Wisconsin.  By that letter, the Pension Office, denied the Appellant's claim of entitlement to accrued benefits due to death of the surviving spouse, IC.  Jurisdiction of the appeal currently resides with the New Orleans, Louisiana RO.  

In February 2011, the Appellant failed to appear before a Veterans Law Judge at the New Orleans, Louisiana RO.  Because the Appellant has failed to provide good cause for her failure to appear and has not requested that the hearing be rescheduled, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 


FINDINGS OF FACT

1.  The RO received the Veteran's claims for service connection for arthritis of the knees and ankles in April 1960.

2.  The Veteran died in May 1960.  

3.  By an August 1960 rating action, the RO denied the Veteran's claims for service connection for arthritis of the knees ankles. 

4.  IC, the surviving spouse of the Veteran, did not file a claim for accrued benefits within one year of the Veteran's death in May 1960. 

5.  IC was granted a death pension in a March 2004 rating decision by the New Orleans, Louisiana RO.

6.  IC died in December 2007.

7.  The Appellant, who is Veterans and IC's daughter, is over the age of 18 years and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.


CONCLUSION OF LAW

The Appellant is not a proper claimant for any accrued VA pension benefits due the decreased beneficiary; there is no legal basis for payment of accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Merits Analysis

The Appellant seeks entitlement to accrued benefits due to the death of the Veteran's surviving spouse, IC.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial. 38 C.F.R. § 3.1003(a).

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child. In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).

Also, the Board notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits. However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in May 1960, the amended version of the statute is not applicable in this case.

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  

The Appellant is the surviving child of the Veteran and his spouse, IC.  The Veteran filed claims for service connection for arthritis of the knees and ankles in April 1960.  He died in May 1960.  Thus, he had a claim for benefits that was pending at the time of his death.  The Veteran's spouse, IC, did not file a claim for accrued benefits within one year of the Veteran's death in May 1960 (she did file a claim for service connection for the cause of the Veteran's death, which was denied by a May 1960 rating action).  By an August 1960 rating decision, the RO denied the above-cited service connection claims.  During her lifetime, IC had been granted a VA death pension via a March 2004 rating decision by the New Orleans, Louisiana RO.  At that time of her death in December 2007, there were no accrued benefits payable to IC.  Thus, because there were no accrued benefits payable to IC at the time of her death in December 2007, the Appellant's claim lacks legal merits.  

Even if accrued benefits were payable to IC at the time of her death in December 2007, the Appellant does not meet any of the criteria listed under 38 U.S.C.A. § 5121(a) for payment as an individual.  There is no evidence of record to substantiate that she was the dependent child of the Veteran at the time of his death.  There is also no evidence to suggest that she is under the age of 18 years; or before reaching the age of 18 years, became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23, is pursuing a course of instruction at an approved educational institution.  Thus, the Appellant may not be considered the beneficiary for entitlement to accrued benefits purposes.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  Therefore, the Appellant is not a person eligible for payment of accrued benefits even if said benefits were payable at the time of IC's death in December 2007.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Accordingly, the Appellant's claim for accrued benefits must be denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board sympathizes with the Appellant and the particular circumstances therein; we are without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to accrued benefits due to death of the surviving spouse, IC, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


